Electronically Filed
                                                      Supreme Court
                                                      SCAD-XX-XXXXXXX
                                                      15-JUN-2022
                                                      10:11 AM
                                                      Dkt. 49 ORD


                          SCAD-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


         DISCIPLINARY BOARD OF THE HAWAI#I SUPREME COURT,
                            Petitioner,

                                vs.

       MICHAEL JOHN COLLINS, II, aka MICHAEL CHARLES COLLINS,
     aka MICHAEL JOHN COLLINS, aka MICHAEL JOHN COLLINS, XXVII
                     (HI bar #9087), Respondent.


                        ORIGINAL PROCEEDING
                         (ODC NO. 22-0051)

                               ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

           Upon consideration of the June 5, 2022 submission by

 Respondent Collins, which we deem a renewed motion for the

 dissolution of his suspension, pursuant to Rule 2.23(c) of the

 Rules of the Supreme Court of the State of Hawai#i (RSCH), the

 June 13, 2022 response filed by the Office of Disciplinary

 Counsel (ODC) on behalf of the Disciplinary Board of the Hawai#i

 Supreme Court, and the record in this matter, we conclude that

 this court’s May 31, 2022 order informed Respondent Collins of

 the clear guidelines established by this court for the
dissolution of his suspension and the reinstatement of his

license and that his June 5, 2022 submission did not meet those

criteria.    Therefore,

            IT IS HEREBY ORDERED that the motion is denied.

            DATED: Honolulu, Hawai#i, June 15, 2022.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Michael D. Wilson

                                      /s/ Todd W. Eddins




                                  2